MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),                               FILED
      this Memorandum Decision shall not be                           Aug 19 2016, 8:34 am

      regarded as precedent or cited before any                            CLERK
      court except for the purpose of establishing                     Indiana Supreme Court
                                                                          Court of Appeals
                                                                            and Tax Court
      the defense of res judicata, collateral
      estoppel, or the law of the case.


      APPELLANT PRO SE                                          ATTORNEYS FOR APPELLEE
      O’Shun Untha Grace                                        Gregory F. Zoeller
      Indiana State Prison                                      Attorney General of Indiana
      Michigan City, Indiana
                                                                James B. Martin
                                                                Deputy Attorney General
                                                                Indianapolis, Indiana


                                                 IN THE
           COURT OF APPEALS OF INDIANA
      O’Shun Untha Grace,                                       August 19, 2016
      Appellant-Defendant,                                      Court of Appeals Case No.
                                                                49A02-1601-CR-69
              v.                                                Appeal from the Marion Superior
                                                                Court
      State of Indiana,                                         The Honorable Mark D. Stoner,
      Appellee-Plaintiff                                        Judge
                                                                Trial Court Cause No.
                                                                49G06-9701-PC-3520



      Crone, Judge.

[1]   After a jury trial, O’Shun Untha Grace was sentenced to 115 years for murder,

      three counts of class A felony robbery, and one count of class A felony

      Court of Appeals of Indiana | Memorandum Decision 49A02-1601-CR-69 | August 19, 2016     Page 1 of 3
      conspiracy to commit robbery. On direct appeal, our supreme court reversed

      one of the robbery convictions, reduced the remaining robbery convictions and

      the conspiracy conviction to class B felonies, and remanded with instructions

      “to impose a total executed sentence of 85 years (concurrent sentences of fully

      enhanced 20 years for conspiracy to commit robbery and two counts of robbery

      to be served consecutive to a fully enhanced 65 year term for murder).” Grace v.

      State, 731 N.E.2d 442, 446 (Ind. 2000).


[2]   In December 2015, Grace filed a motion to correct erroneous sentence, which

      does not appear in the record before us. The trial court denied the motion.

      Grace now appeals, claiming that his sentence exceeds the statutory maximum

      for an episode of criminal conduct and violates several provisions of the U.S.

      Constitution. Our supreme court has held that

              a motion to correct sentence may only be used to correct
              sentencing errors that are clear from the face of the judgment
              imposing the sentence in light of the statutory authority. Claims
              that require consideration of the proceedings before, during, or
              after trial may not be presented by way of a motion to correct
              sentence.


      Robinson v. State, 805 N.E.2d 783, 787 (Ind. 2004). Grace’s claims require

      consideration of matters outside the face of the sentencing judgment and

      therefore are inappropriate for a motion to correct erroneous sentence.

      Consequently, we affirm.




      Court of Appeals of Indiana | Memorandum Decision 49A02-1601-CR-69 | August 19, 2016   Page 2 of 3
[3]   Affirmed.


      Kirsch, J., and May, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 49A02-1601-CR-69 | August 19, 2016   Page 3 of 3